Exhibit 10.6
Omni Bio Pharmaceutical, Inc.
Restricted Stock Unit Agreement
Omni Bio Pharmaceutical, Inc. (the “Company”), pursuant to approval by the
Company’s board of directors (the “Board”) hereby grants an award of restricted
stock units (“Units”) to you, the Participant named below. The terms and
conditions of this grant are set forth in this Restricted Stock Unit Agreement
(the “Agreement”), consisting of this cover page and the Terms and Conditions on
the following pages.
Name of Participant:      Charles A. Dinarello

                     
Number of Units:
    150,000     Date of Grant: March 1, 2011      

Vesting Schedule:

          Vesting Dates   Number of Units that Vest  
 
       
March 1, 2012
    50,000  
March 1, 2013
    50,000  
March 1, 2014
    50,000  

By signing below, you agree to all of the terms and conditions contained in this
Agreement which is attached. You acknowledge that you have reviewed this
document and that it sets forth the entire agreement between you and the Company
regarding the grant to you of the number of Units specified in the table above.

                  PARTICIPANT:   OMNI BIO PHARMACEUTICAL, INC.    
 
               
 
  By:                          
Name:
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



Omni Bio Pharmaceutical, Inc.
Restricted Stock Unit Agreement
Terms and Conditions

1.  
Grant of Restricted Stock Units. The Company hereby grants to you, subject to
the terms and conditions in this Agreement, a grant of the number of Units
specified on the cover page of this Agreement (the “Grant”), each Unit
representing the right to receive one share of the Company’s common stock
(“Common Stock”)). The Units granted to you will be credited to an account in
your name maintained by the Company. This account shall be unfunded and
maintained for book-keeping purposes only.

2.  
Restrictions on Units. Neither this Grant nor the Units subject to this Grant
may be sold, assigned, transferred, exchanged or encumbered other than by will
or the laws of descent and distribution. Any attempted transfer in violation of
this Section 2 shall be of no effect and shall result in the forfeiture of all
Units. The Units and your rights to the Units under this Agreement shall be
subject to forfeiture as provided in Section 4 until satisfaction of the vesting
conditions set forth in Section 3.
  3.  
Vesting of Units.

(a) If you remain a consultant with the Company and its subsidiaries (a
“Consultant”) continuously from the Date of Grant specified on the cover page of
this Agreement, then the Units will vest in the numbers and on the dates
specified in the Vesting Schedule on the cover page of this Agreement.
(b) Vesting of the Units subject to this Grant shall be accelerated under the
circumstances and to the extent described in Sections 4 and 5 of this Agreement.

4.  
Effect of Termination of Consultant of the Company. If you cease to be a
Consultant under the consulting arrangement of the Company (the “Consulting
Arrangement”) other than as a result of your “Disability” or death prior to the
Vesting Date(s) specified on the cover page of this Agreement, you will forfeit
all unvested Units. If your Consulting Arrangement ceases due to your Disability
or death, then a pro rata portion of the unvested Units scheduled to vest on the
next scheduled Vesting Date shall immediately vest and the balance of the
unvested Units shall be forfeited. The pro rata portion that vests shall be
determined by utilizing a fraction, the numerator of which is the number of days
between the date your Consulting Arrangement ended and the later of the Date of
Grant or the most recent scheduled Vesting Date prior to the date your
Consulting Arrangement ended, and the denominator of which is the number of days
between the next scheduled Vesting Date after your Consulting Arrangement ended
and the later of the Date of Grant or the most recent Vesting Date prior to the
date your employment ended.

For purposes of this Agreement, “Disability” shall mean a Participant’s becoming
disabled within the meaning of Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”).

 

 



--------------------------------------------------------------------------------



 



5.  
Change of Control.

(a) All unvested Units subject to this Grant shall vest in full upon a “Change
of Control” as defined in Section 5(b)(i) or 5(b)(ii)(C) below, or upon the
consummation of a transaction described in clause (A) or clause (B) of Section
5(b)(ii) below.
(b) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred if:
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
persons who are stockholders of the Company on that date of this Agreement)
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the voting power of the then outstanding securities of the Company; provided
that a Change of Control shall not be deemed to occur as a result of a change of
ownership resulting from the death of a stockholder of the Company and a Change
of Control shall not be deemed to occur as a result of a transaction in which
the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company immediately prior to the transaction will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote); or
(ii) The stockholders of the Company approve (or, if stockholder approval is not
required, the Board approves) an agreement providing for (A) the merger or
consolidation of the Company with another corporation where the stockholders of
the Company immediately prior to the merger or consolidation will not
beneficially own, immediately after the merger or consolidation, shares
entitling such stockholders to more than 50% of all votes to which all
stockholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (B) the sale or other disposition of all or
substantially all of the assets of the Company, or (C) a liquidation or
dissolution of the Company.
Notwithstanding the foregoing, for purposes of any Grant that is subject to the
provisions of Section 409A of the Code and the regulations promulgated
thereunder, no Change of Control shall be deemed to have occurred upon an event
described in clauses (i) or (ii) above that would have the effect of changing
the time or form of payment of such Grant unless such event would also
constitute a change in the ownership or effective control of, or a change in the
ownership of a substantial portion of the assets of, the Company for purposes of
Section 409A of the Code.

6.  
Settlement of Units. After any Units vest pursuant to Sections 3, 4 or 5, the
Company shall, no later than March 15 of the year following the calendar year in
which such Units vest, cause to be issued to you, or to your designated
beneficiary or estate in the event of your death, one share of Common Stock in
payment and settlement of each vested Unit. Such issuance shall be evidenced by
a stock certificate or an appropriate entry in the stock register maintained by
the Company or its duly authorized transfer agent, shall be subject to the tax
withholding provisions of Section 7, and shall be in complete satisfaction and
settlement of such vested Units.

 

 



--------------------------------------------------------------------------------



 



7.  
Tax Consequences and Withholding.

(a) As a condition precedent to settlement of the Units, you are required to pay
to the Company (or the subsidiary or affiliate of the Company employing you), in
accordance with Section 7(b) below, the amount of any required domestic or
foreign tax withholding obligation, including any social security or social
insurance obligation.
(b) Withholding of Taxes.
(i) Required Withholding. Any Grant under this Agreement shall be subject to
applicable federal (including FICA), state and local tax withholding
requirements. The Company may require that you or any other person receiving or
exercising any Grant pay to the Company the amount of any federal, state or
local taxes that the Company is required to withhold with respect to such Grant,
or the Company may deduct from other wages paid by the Company the amount of any
withholding taxes due with respect to such Grant.
(ii) Election to Withhold Shares. If the Board permits, you may elect to satisfy
the Company’s income tax withholding obligation with respect to a Grant by
having shares withheld up to an amount that does not exceed your minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities. The election must be in a form and manner prescribed by the
Board and may be subject to the prior approval of the Board.

8.  
No Shareholder Rights. The Units subject to this Grant do not entitle you to any
rights of a stockholder of the Common Stock. You will not have any of the rights
of a shareholder of the Company in connection with the award of Units subject to
this Agreement unless and until Shares are issued to you upon settlement of the
Units as provided in Section 6.

9.  
Adjustments for Changes in Capitalization.

(a) The Units subject to this Agreement shall be subject to adjustments for
changes in the Company’s capitalization as provided in Section 9(b) below.
(b) If there is any change in the number or kind of shares of Common Stock of
the Company outstanding (i) by reason of a stock dividend, spin-off,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Common Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Common Stock is
substantially reduced as a result of a spin-off or the Company’s payment of an
extraordinary dividend or distribution, the number of shares of Common Stock
covered this Grant, the kind of shares covered this Grant, and the price per
share of the Grant shall be appropriately adjusted by the Board to reflect any
increase or decrease in the number of, or change in the kind or value of, issued
shares of Common Stock to preclude, to the extent practicable, the enlargement
or dilution of rights and benefits under this Grant; provided, however, that any
fractional shares resulting from such adjustment shall be eliminated. Any
adjustments determined by the Board shall be final, binding and conclusive.

 

 



--------------------------------------------------------------------------------



 



10.  
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Colorado (without regard to its conflicts or choice of law
principles).

11.  
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

12.  
Other Agreements. You agree that you will execute such documents as may be
necessary to become a party to any stockholder, voting or similar agreements as
the Company may require. No shares of Common Stock shall be issued or
transferred in connection with this Grant unless and until all legal
requirements applicable to the issuance or transfer of such shares have been
complied with to the satisfaction of the Board. Certificates representing shares
of Common Stock issued or transferred under this Grant will be subject to such
stop-transfer orders and other restrictions as may be required by applicable
laws, regulations and interpretations, including any requirement that a legend
be placed thereon.

13.  
Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of shares of Common Stock or payment pursuant to this Agreement are
intended to be excepted from Section 409A of the Code under the short-term
deferral exception specified in Treas. Reg. § 1.409A-l(b)(4).

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above.

 

5